Name: 92/356/EEC: Commission Decision of 19 June 1992 concerning importations of fishery and aquaculture products from Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  international trade;  tariff policy;  health;  America
 Date Published: 1992-07-11

 Avis juridique important|31992D035692/356/EEC: Commission Decision of 19 June 1992 concerning importations of fishery and aquaculture products from Brazil Official Journal L 192 , 11/07/1992 P. 0069 - 0070COMMISSION DECISION of 19 June 1992 concerning importations of fishery and aquaculture products from Brazil (92/356/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as amended by Directive 91/496/EEC (2), and in particular Article 19 thereof, Whereas an epidemic of cholera is developing in Brazil; whereas this disease presents a serious threat to public health and whereas the cholera agent may contaminate animals as well as animal products; Whereas a mission of Community experts has visited Brazil in order to examine the situation and to study the guarantees necessary to avoid the risk of introducing cholera into the Community; Whereas fishery products from Brazil must be covered by appropriate guarantees; whereas guarantees given to the Community experts by the competent official authorities of Brazil must be considered sufficient; Whereas the abovementioned guarantees shall apply without prejudice to conditions applicable, despite this exceptional situation, to imports from Brazil; Whereas provisions should be laid down for the case that a check on imports reveals the presence of the cholera agent; Whereas fishing vessels of the Member States may tranship or land fishery products at a port in Brazil so that they can be consigned to the territory of the Community under the customs procedure introduced by Commission Regulation (EEC) No 137/79 of 19 December 1978 on the institution of a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States (3), as last amended by Regulation (EEC) No 3399/91 (4), and in particular points (a) and (b) of Article 10 (2) thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize importation of fishery products, with the exception of aquaculture products and non heat-treated bivalve molluscs, from Brazil provided that each consignment is accompanied by the relevant official certificate issued by the Federal Inspection Service (SIF) of the Ministry of Agriculture in accordance with Brazilian legislation and containing the following information: - number and date, - description of consignment and nature of treatment, - registration and approval number of the factory, - attestation that the factory is subject to an inspection regime enforced by agents of the SIF, - attestation that the processing methods conform to DIPOA-3 circular No 004/92 of 15 January 1992, - signature of the official representative of the SIF. Article 2 The certificate provided for in Article 1 shall not be required for marine fishery products caught by vessels of the Member States and consigned to the territory of the Community from Brazil under the customs procedure introduced by Regulation (EEC) No 137/79. Article 3 If, during an import check, the authorities of the Member States discover the presence of the cholera agent, they shall so inform the Commission and the other Member States immediately, without prejudice to measures to be taken in respect of the contaminated consignment. Article 4 This Decision is addressed to the Member States. Done at Brussels, 19 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 268, 24. 9. 1991, p. 56. (3) OJ No L 20, 27. 1. 1979, p. 1. (4) OJ No L 320, 22. 11. 1991, p. 19.